Citation Nr: 0413815
Decision Date: 05/28/04	Archive Date: 07/21/04

DOCKET NO. 03-26 759                        DATE MAY 28 2004


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from January 1969 through August 1970. He served in Vietnam from June 1969 through August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Buffalo, New York, Regional Office (RO) that granted service connection for post-traumatic stress disorder (PTSD) and assigned a disability rating of 50 percent.

As the disability rating under review is an initial rating, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is for application as explained below.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The Veterans Claims Assistance Act of2000, codified at 38 U.S.C.A. § 5100 et seq., would seem to require remand in this case. These provisions delineate the VA's responsibility to obtain pertinent evidence. In this case, it appears that there is pertinent evidence that it does not appear has been requested.

The veteran was afforded a VA examination in August 2002. Thereafter, service connection was granted and the current initial rating was assigned. He disagreed with the 50 percent rating that was assigned. In early 2003, the veteran requested that the RO obtain his records from the VA clinic in Binghamton, New York, where he had been undergoing treatment. He indicated that he had been getting treatment from May 2001 to the present (February 2003 at the time).

In response to this request, the RO responded that the records had been obtained. While it is true some records are on file, they are all dated prior to the date of the

-2



VA examination on file. It has been indicated in the records that the veteran's symptoms have increased over the years. These records are needed in order to fully evaluate the claim. In view of the fact they are VA records the VA has a duty to obtain and review them. If significant deterioration or improvement seems shown, a further VA examination is indicated.

In view of the foregoing, this case is REMANDED for the following action:

1. The RO should, with the assistance of the appellant as needed, obtain records of all recent psychiatric treatment rendered to the veteran. Specifically, the RO should obtain records of all treatment at the VA facility in Binghamton, New York. Records should include those for all treatment since May 2001 to the present. If there has been other psychiatric treatment that the veteran identifies, attempts to obtain those records should also be undertaken. If for some reasons records sought are not obtained, the claims folder should contain documentation of all attempts to obtain records.

2. Thereafter, the records obtained should be reviewed by the RO if it is concluded that the records show a significant difference in findings from those on the last VA examination, or the findings are insufficient to evaluate the veteran, an additional V A psychiatric examination should be scheduled. If an examination is scheduled, all indicated tests should be accomplished and all clinical findings should be reported in detail. The claims folder should be provided to the examiner for review prior to the examination. The examiner should define all findings and impairment caused by the PTSD, A global assessment of functioning (GAF) score should be entered and explained.

- 3 



When the aforementioned development is accomplished, the claim should be reviewed by the RO. To the extent the benefits sought are not granted, the veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if in order. No action is required of the appellant until he is notified. No opinion as to the ultimate outcome in this case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4




